Citation Nr: 1827904	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-10 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating higher than 10 percent for a right knee disability. 

2.  Entitlement to a compensable disability rating for bilateral toe scarring. 

3.  Entitlement to an increased disability rating higher than 20 percent for right shoulder tendonitis.  

4.  Entitlement to an initial compensable disability rating for right shoulder scarring. 

5.  Entitlement to an increased disability rating higher than 10 percent for a left knee disability.  

6.  Entitlement to an increased disability rating higher than 10 percent for resection of the right metatarsal head.  

7.  Entitlement to an increased disability rating higher than 10 percent for resection of the left metatarsal head.  

8.  Entitlement to a compensable disability rating for bilateral hearing loss.  

9.  Entitlement to an increased disability rating higher than 10 percent for dermatitis 

10.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety.  

11.  Entitlement to service connection for a respiratory disorder to include obstructive sleep apnea, as due to Gulf War service and exposures therein.

12. Entitlement to an increased disability rating higher than 10 percent for hypertension. 

13.  Entitlement to an increased disability rating higher than 30 percent for left ventricular hypertrophy (LVH).  

14.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for chronic stomach pain to include irritable bowel syndrome (IBS), and to include as due to Gulf War service and exposures therein.  

15.  Entitlement to service connection for colectomy residuals, to include as due to Gulf War service and exposures therein.  

16.  Entitlement to service connection for chronic stomach pain to include irritable bowel syndrome (IBS), and to include as due to Gulf War service and exposures therein. 

17.  Entitlement to service connection for a kidney or bladder condition, to include as due to Gulf War service and exposures therein as secondary to colectomy residuals. 

18.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

19.  Whether a reduction from 10 percent to noncompensable for dermatitis without due process was correct for dermatitis.  

20.  Entitlement to an increased disability rating higher than 10 percent for facial scarring.  


REPRESENTATION

Veteran represented by:  Attorney Robert Chisholm


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to December 1994 including service in Iraq.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 1995, February 2012, August 2013, May 2015, and January 2017 rating decisions.

In March 2018 correspondence, the Veteran withdrew all previous requests for Board hearings.  

The Board has re-characterized the Veteran's separate claims for an earlier effective date and an increased rating for his right shoulder tendonitis as one claim for an increased rating.  These claims are entirely overlapping and adjudication of increased rating claim will encompass all effective date concerns.
 
The Veteran's claims for service connection for PTSD and anxiety are also re-characterized as one claim for an acquired psychiatric disability, to include PTSD and anxiety.  Notably, this offers the Veteran the broadest and most sympathetic review and was requested by the Veteran's attorney in June 2016 correspondence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As noted by the Veteran's attorney, in July 1995 the Veteran filed a timely, but unrecognized by the Regional Office (RO), notice of disagreement (NOD) with the June 1995 rating decision that denied service connection for anxiety.  Because the RO did not issue a statement of the case (SOC) for this NOD, and, in fact, did not issue an SOC for acquired psychiatric disorder until November 2015, the Board finds that the June 1995 rating decision is the rating decision on appeal.  Because there is no previous final denial of this issue, new and material evidence is not required, and the Board's review of this issue is de novo.   

Regarding tinnitus, the Veteran's attorney asserts that a claim for hearing loss encompasses a claim for tinnitus.  Specifically, the attorney posits that the notation of tinnitus in the Veteran's 1995 VA examination combined with the Veteran's hearing loss claim means that the Veteran should be service-connected for tinnitus from the date of his service-connection for hearing loss.  Here, the Board declines to sua sponte take jurisdiction of an unadjudicated issue and directs the Veteran and his attorney to file a formal claim for service connection for tinnitus and/or a motion asserting clear and unmistakable error (CUE) in a specific VA decision regarding this issue.

In addition, the Board finds that the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, and is taking jurisdiction of a claim for a TDIU rating as part and parcel of the claim seeking an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
The issues of entitlement to increased ratings for a right shoulder disability, left knee disability, left ventricular hypertrophy, hypertension, dermatitis, right knee disability; entitlement to service connection for a respiratory disorder, chronic stomach pain, colectomy residuals, and a kidney disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder scars are not deep, painful, or unstable.  They have a total area of less than 39 square cm, and are not associated with any disabling effects. 

2.  The Veteran's bilateral toe scars are not deep, painful, or unstable. The have a total area of less than 39 square cm, and are not associated with any disabling effects. 

3.  The Veteran's left metatarsal head resection symptoms include pain and lack of endurance.  There is no other functional loss, and this disability does not interfere with walking or standing.  

4.  The Veteran's right metatarsal head resection symptoms include pain and lack of endurance.  There is no other functional loss, and this disability does not interfere with walking or standing.  

5.  From one year preceding the date of this claim, the Veteran's bilateral hearing loss has been manifested by auditory acuity no worse than Level II in the right ear and Level I in the left ear; there is no indication of an exceptional pattern of hearing impairment or suggestion that the regular schedular rating criteria do not contemplate his level of functional impairment.

6.  Rating reduction notification procedures were required as to the January 2017 rating decision that reduced the Veteran's eczema disability rating from 10 percent to 0 percent, because it changed the Veteran's overall disability rating from 80 percent to 70 percent, effective December 12, 2016.  In the rating decision, the RO stated that "[t]his reduction is being made at this time without giving you due process as it will not result in a reduction of the total benefits you are being paid."  Here, the Veteran's overall disability rating as a result of the reduction changed, and the due process protections of 38 C.F.R. § 3.105(e) and (i) were not satisfied.

7.  During the entire period on appeal, the Veteran's facial scarring was characterized by an elevated scar wider than 0.7 cm.  There was no visible or palpable tissue loss or gross distortion or asymmetry of facial features.   

8.  The evidence, including a March 1995 VA examination showing a diagnosis of anxiety disorder not otherwise specified with reported symptom onset during service, VA treatment records showing long-term treatment for psychiatric concerns, and an August 2012 examination report showing a current diagnosis of anxiety and PTSD establish that the Veteran's diagnosed acquired psychiatric disability began during service and has persisted since that time.  The August 2013 VA examination report is afforded less probative weight because it only addresses PTSD, for which it does not provide an adequate rationale for finding a lack of current diagnosis, and does not consider the Veteran's other psychiatric diagnoses and their relationship to his service. 

9.  An unappealed May 2006 rating decision denied the Veteran service connection for chronic stomach pain-related disability.  Evidence received since the May 2006 denial, including July 2013 written statements, VA treatment records, and an August 2013 VA examination, was not of record at that time, relates to an unestablished fact necessary to substantiate the underlying claim of service connection, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  A compensable rating for right shoulder scars is not warranted.  38 U.S.C.. §§1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Code 7805 (2017).

2.  A compensable rating for bilateral foot scars is not warranted.  38 U.S.C.. §§1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Code 7805 (2017).

3.  The criteria for an increased rating for left hallux valgus have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.71a, DC 5280 (2017).

4.  The criteria for an increased rating for right hallux valgus have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.71a, DC 5280 (2017).

5.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.321(b), 4.85, 4.86, DC 6100 (2017).

6.  The reduction of the disability evaluation for the Veteran dermatitis disability, from 10 percent to 0 percent, effective December 12, 2016, was not proper and, accordingly, that reduction was invalid from the time it was assigned (void ab initio).  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.105, 4.118, DC7806 (2017).

7.  An increased rating of 30 percent, but no higher, is warranted for the Veteran's facial scarring for the entire period on appeal.   38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 4.118, DC 7800 (2017).

8.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety and PTSD is warranted.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 4.130, DC 9413 (2017).

9.  New and material evidence has been received; the claim of service connection for a chronic stomach condition may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I.  Right Shoulder Scars

The Veteran's right shoulder scarring is currently rated under 38 C.F.R. § 4.118, DC 7805.  DC 7805 provides that disabling effects of scars not appropriately rated under DCs 7800-7804 (including linear scars) should be rated under an appropriate diagnostic code.   

The December 2016 VA examiner noted two right shoulder scars, measuring 2.5 cm by 0.0 cm and 0.5 by 0.5 cm.  The examiner noted that at least the second scar was linear.  Neither scar was painful, unstable, or had a total area of equal to or greater than 39 square cm.  

Here, a higher rating is not available under the other DCs for scarring because there is no evidence showing that these shoulder scars are deep, greater than 929 square cm, unstable, or painful.  See 38 C.F.R. § 4.118, DCs 7801-7804.  Therefore, a compensable rating would only be available if the evidence shows a disabling effect from the scarring so that they could be rated under a non-scar-related DC.  The record does not show, and the Veteran has not reported, any disabling effects from his right shoulder scars.  Accordingly, a compensable rating for his right shoulder scarring is not warranted.   

II.  Bilateral toe scarring

The Veteran is seeking a compensable rating for his bilateral toe scarring also rated under DC 7805.  Here, the December 2016 VA examiner noted a 5.0 cm by 0.3 cm scar and a 6.0 cm by 0.0 cm scar on the right great toe joint and a 3.5 cm by 0.0 cm scar on the left great toe joint.  None of the scars were painful, unstable, or had a total area of equal to or greater than 39 square cm.

Here, a higher rating is not available under the other DCs for scarring because there is no evidence showing that these foot scars are deep, greater than 929 square cm, unstable, or painful.  See 38 C.F.R. § 4.118, DCs 7801-7804.  Therefore, a compensable rating would only be available for a disabling effect of these scars under another DC.  The record does not show, and the Veteran has not reported, any disabling effects from his right shoulder scars.  Accordingly, a compensable rating for his right shoulder scarring is not warranted.   


III.  Increased rating for left and right metatarsal head resection

Under DC 5280, a 10 percent rating (the highest rating available under this DC) is warranted for unilateral hallux valgus with operative resection of the metatarsal head.  38 C.F.R. § 4.71(a), DC 5280.   

In this case, the December 2016 VA examiner noted the Veteran's surgical history of resection of his right and left metatarsal heads in the 1990s.  At that time, the examiner assessed the Veteran's related symptoms as mild or moderate without associated functional loss.  The Veteran reported that his feet hurt at the end of the day, but stated that wearing oversized, broken-in shoes alleviates this pain.  The examiner noted mild tenderness over the big toe joints bilaterally and assessed that this pain caused reduced endurance but no other functional loss.  The Veteran did not use an assistive device, and any functional impairment associated with this disability was not so severe that he would be equally served by amputation with prosthesis.  The examiner opined that the Veteran's right and left hallux valgus disabilities did not impact his ability to perform any occupational task, to include standing, walking, lifting, sitting, etc.  

As noted above, the 10 percent rating is the maximum schedular rating under DC 5280.  Because the Veteran's disability is specifically contemplated by DC 5280, the Board finds that DC 5284 (foot injuries) does not apply, and the Board may not rate it by analogy under another DC for a listed foot disability.  See Copeland v. McDonald 27 Vet. App. 333, 337-38 (2015).  

IV.  Hearing Loss 

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for hearing acuity assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the Veteran's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Rating specialists use either Table VI or VIA of 38 C.F.R. § 4.85 to determine the hearing acuity level.  Table VIA is used when speech discrimination tests are not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b). 

In this case, during a November 2016 VA audiological examination, audiometry revealed that puretone thresholds, in decibels were: 

	


HERTZ



1000
2000
3000
4000
Average
RIGHT
0
45
50
45
35
LEFT
15
45
55
50
41 

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  These numeric designations in combination correspond to a zero percent, or noncompensable, rating under Table VII, Diagnostic Code 6100.  

The Veteran reported difficulty hearing conversational speech at times, and needing to ask for repetition.  He also reported having to increase the volume on his television and radio due to his hearing loss.   
After carefully reviewing the evidence, the Board finds that no audiometry during the period under consideration shows a hearing loss disability warranting a rating in excess of zero percent under the schedular criteria for rating hearing loss.  The Board further finds that the record does not demonstrate an exceptional pattern of hearing impairment in either ear of the type contemplated by 38 C.F.R. § 4.86.  Accordingly, the Board must conclude that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted.

Regarding the Veteran's statements that he has trouble hearing conversational speech, the television and the radio, the Veteran is competent to testify as to symptoms he experiences and the impact of these symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

As noted above, however, disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned from audiometric evaluations.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Accordingly, although the Board has no reason to question the Veteran's credibility, it is unable to grant the appeal because the specific legal criteria for a compensable rating for bilateral hearing loss have not been met. 

V.  Facial Scarring

The Veteran is requesting an increased rating for facial scarring, currently rated as 10 percent disabling under DC 7800.   

Under DC 7800, for disfigurement of the head, face, or neck, a 10 percent disability rating is warranted for scarring with one characteristic of disfigurement.  A 30 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the characteristics of disfigurement.  A 50 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or four or five characteristics of disfigurement.  An 80 percent disability rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or six or more characteristics of disfigurement.  38 C.F.R. § 4.118. 

The eight characteristics of disfigurement for the purposes of rating under 
38 C.F.R. § 4.118 are: scar of 5 in or more (13 cm) in length; scar at least 1/4 in. (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm).  Id., Note (1).

In this case, the December 2016 VA examiner described a round and raised one cm right upper lip scar, a 2 cm by 0.1 cm nose scar, and a 0.5 cm by 0.0 cm nose scar. The examiner noted that these three scars were not painful or unstable.  There was no abnormal pigmentation.  The examiner clarified that only the upper lip scar was elevated, and that none of the scars were depressed or associated with adherence to underlying tissue or missing underlying tissue.  There was no distortion, asymmetry of facial features, or palpable tissue loss. The facial scarring did not limit the Veteran's functioning. 

Based on these examination findings, the Board finds that an increased rating of 30 percent is warranted.  Essentially, the evidence shows two characteristics of disfigurement, elevation and diameter greater than 0.6 cm, which warrants 30 percent rating under DC 7800.  Because there is no suggestion by the Veteran or the examiner that the Veteran's facial scars have changed during the period on appeal, the Board further finds that this increased rating is warranted during the entire appellate period. 

An increased rating of higher than 30 percent is not warranted because there are no additional characteristics of disfigurement noted by the examiner or otherwise reflected in the evidence of record (four or five disfiguring characteristics are required for the next available higher rating of 50 percent).  As noted above, there is also no evidence of tissue loss or gross distortion or asymmetry of facial features.  Accordingly, an increased rating of 30 percent, but no higher, is warranted for the Veteran's facial scarring for the entire period on appeal.   
ORDER

A compensable rating for right shoulder scarring is denied.

An increased rating higher than 10 percent for left metatarsal head resection is denied.

An increased rating higher than 10 percent for right metatarsal head resection is denied.

The reduction in evaluation for the dermatitis was not proper; restoration of the 10 percent evaluation is granted, effective December 12, 2106.

A compensable rating for bilateral hearing loss is denied. 

An increased rating of 30 percent for facial scarring is granted during the entire appellate period, subject to the laws and regulations governing the award of monetary benefits. 

Service connection for an acquired psychiatric disorder, to include anxiety and PSTD, is granted. 


REMAND

A remand is required to ensure a complete record and to arrange VA examinations to adequately evaluate the Veteran's claims for service connection for a respiratory condition, chronic stomach pain, colectomy residuals, and a kidney/bladder condition (to include a Gulf War Examination) and for increased ratings for right shoulder tendonitis, left knee disability, right knee disability, dermatitis, and left ventricular hypertrophy.  Entitlement to an increased rating for hypertension is remanded as intertwined with the left ventricular hypertrophy claim.  Entitlement to TDIU is remanded as intertwined with the increased ratings claims.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA or adequately identified private treatment records related to the claims on appeal.  

2. Then schedule the Veteran for appropriate VA examinations (to include a Gulf War Examination) to assess the severity of his orthopedic, skin, and cardiac disabilities, and the nature and cause (to include assessment of Gulf War illness) of his claimed chronic stomach pain, colectomy residuals, respiratory disorder, and bladder/kidney disorder.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  

Right shoulder, left knee, right knee:

The examiner must describe all impairments of the Veteran's right shoulder and left and right knee disabilities; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.  

The examiner MUST also perform active and passive range of motion testing, and MUST provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion testing results including range of motion limitation due to pain MUST be provided in terms of degrees for both active and passive testing and MUST be provided for left and right shoulders and left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's disabilities (if the Veteran is not experiencing a flare-up at the time of the examination, the examiner MUST ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss or loss during flare-ups MUST be expressed in degrees of additional range of motion loss.  [Based on the Veteran's reported symptoms and examination, and the examiner's clinical expertise, the examiner MUST ESTIMATE additional degrees of motion lost during flare-ups or provide a detailed explanation of why this estimate cannot be provided.]

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).



For hypertension and LVH/hypertensive heart disease

The medical evidence including a June 2016 VA treatment note showing increasing fatigue suggests that the Veteran's heart condition may have worsened since his May 2015 VA examination.  

To evaluate the current severity of his LVH and hypertension, any and all relevant studies, tests, and evaluations deemed necessary should be performed and the results reported.  The examiner should provide METs results (as well as a discussion as whether the Veteran's METs are an adequate indicator of the severity of the Veteran's heart disease), the Veteran's LVEF, and discuss cardiac hypertrophy and cardiac dilation.  The examination report should include a retrospective discussion of the history of the Veteran's CAD during the period on appeal, including a discussion of the severity of the disability.

The examiner must also report: 

a. the predominant range of the Veteran's current (contemporaneous) blood pressure readings

b. the predominant range of his history of blood pressure readings 

c. whether the hypertension is controlled by medication [The examiner should note, in contrast to the December 2015 VA examiner's report, that the record reflects hypertension treated with continuous medication.]

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

For dermatitis 

It is not apparent from the December 2016 VA skin examination if the eczema on the Veteran's back is part of his service-connected skin disability (which appears to have been characterized previously as pseudo-folliculitis barbae).  On remand, perform another VA skin examination and specifically note which conditions and areas of the body are related to the Veteran's service.  For any condition related to service, the examiner should provide all examination findings needed to rate the disability under DC 7806 or any other pertinent diagnostic code.  

For the Gulf War claims (chronic stomach pain/IBS, colectomy residuals, kidney/bladder, and respiratory condition:

The Board notes that the August 2013 VA Gulf War and GI examination reports are inadequate because they do not provide sufficient detail for the Board to evaluate these claims.  The examiner is requested to provide detailed responses to the questions below IN ADDITION TO completing any corresponding disability benefit questionnaires (DBQs).  

a) Please identify any diagnosed current disability [May 2012-present] encompassing the Veteran's reported gastrointestinal, respiratory, and genitourinary symptoms, to include established sleep apnea.  

In identifying disabilities, the examiner should note that VA defines disability broadly to include not only an injury, but also any "other physical or mental defect," 38 U.S.C. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45.

The examiner is specifically asked to provide an opinion on whether "chronic constipation" noted by the examiner in the August 2013 examination report is considered a disability OR whether it is a symptom of a functional gastrointestinal disorder OR an undiagnosed illness.   

b) For each diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that the disability is related to the Veteran's active service (or to a service-connected disability?  In providing this response, the examiner is specifically directed to elicit and consider the Veteran's report of whether GI symptoms attributed to any diagnosed disability have persisted since service (as asserted by his attorney in a June 2017 written statement).

	(CONTINUED ON NEXT PAGE)



For any pathology that cannot be attributed to any known clinical diagnosis: 

Is it at least as likely as not (a 50 percent or greater probability) that such pathology is a manifestation of either:

An undiagnosed illness 

OR

A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms?

Specifically, does the Veteran meet the diagnostic criteria for chronic fatigue syndrome or a functional gastrointestinal disorder (to include IBS and/or diverticulitis)? 

In responding, the examiner should specifically consider the August 2013 Gulf War examination as well as the relevant lay and medical evidence of record.  The examiner should also consider symptoms attributed by examiners to known diagnoses in evaluating whether the Veteran's overall clinical picture suggests a Gulf War illness.

For purposes of this examination, the examiner must consider the following:

"Medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or cause that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

"Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

If the requested opinion cannot be provided without resort to speculation, the examiner should state this AND must explain WHY an opinion cannot be provided without resort to speculation (including whether an opinion is beyond what any medical practitioner might be able to provide, based on the evidence of record and current medical knowledge).

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


